Citation Nr: 1631367	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to exclude PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1998 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2015, the Board denied the Veteran's claim for entitlement to service connection for PTSD and remanded his claim for entitlement to service connection for an acquired psychiatric disability for additional development.  The Veteran subsequently appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the part of the Board's decision that denied entitlement to service connection for PTSD.  The case is now, again, before the Board for consideration.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

In an April 2016 JMR, the parties agreed that the Board, in denying service connection for PTSD in March 2015, failed to adequately discuss treatment records which showed a diagnosis of PTSD and that it appeared as though the Board overlooked treatment records for and subsequent diagnoses of PTSD following an April 2012 VA examination.
Specifically, the Board's denial of the Veteran's claim for service connection for PTSD was based on the findings of an April 2012 VA examination which found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, several treatment records reflect that the Veteran has been diagnosed with PTSD, including VAMC treatment records from May, June and December 2012.  A May 2013 VAMC record noted the Veteran described a trauma in the military that involved engines shutting down and a suspected fire on his ship.  The Veteran was diagnosed with PTSD at that time, and this diagnosis was confirmed in June and August 2013.  In May 2014, a VAMC psychology treatment note diagnosed the Veteran with PTSD based on the Diagnostic and Statistical Manual of Mental Disorders 5 (DSM-5) criteria and nomenclature.  On remand, a VA examiner should address and resolve the discrepancies between the diagnoses of PTSD in the Veteran's treatment records and the negative findings relating to PTSD in the VA examinations and opinions.

Additionally, the remand directives in the Board's March 2015 decision pertaining to the Veteran's claim for service connection for an acquired psychiatric disorder, to exclude PTSD, included obtaining a VA opinion from the same examiner who conducted a May 2012 psychiatric examination.  The requested opinion was obtained in April 2015.  However, upon review the Board finds it is based upon an inaccurate factual premise.  The examiner erroneously stated that the Veteran's treatment for a mental health disorder was "initiated due to situational events happening beginning in 2011."  A review of the Veteran's medical records shows treatment for symptoms of depression in May 2008.

Furthermore, in May 2015, the Veteran submitted a statement in support of his claim in which he contends that his psychiatric symptoms manifested in service, but he hid them because he did not want to be labeled as "crazy or sick."  This statement was received subsequent to the April 2015 VA opinion, and thus has not been considered by a VA examiner.

Based on the foregoing considerations, a new and adequate VA examination and opinion addressing the Veteran's claims for service connection for PTSD and for an acquired psychiatric disorder, to exclude PTSD, is needed.
On remand, the RO should obtain any , outstanding VA treatment records, as they were last updated in 2015.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Provide the Veteran an opportunity to submit any outstanding, relevant, private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Then, schedule the Veteran for an appropriate VA examination, with a qualified examiner, other than the April 2012 and the April 2015 examiner, if possible, to determine the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner, and review of such must be noted in the examination report.  All appropriate tests or studies should be completed, and all clinical findings should be reported in detail.

The examiner must provide the following:

a)  Provide a PTSD examination, and specifically state whether or not each criterion for a diagnosis of PTSD is met, including whether or not the reported stressors are sufficient to support a diagnosis of PTSD.  The examiner must address the June 2012 psychological testing and the diagnoses of PTSD the Veteran has received in ongoing VA treatment and on prior VA examinations, and reconcile any inconsistent findings.
      
b)  If a diagnosis of PTSD is warranted, the examiner must identify the stressors supporting the diagnosis, and determine whether it is at least as likely as not (50 percent of greater probability) that the Veteran's PTSD was incurred in, or otherwise related to his time in service.

c)  Identify all current psychiatric disorders.  In identifying all such psychiatric disorders, please consider medical and lay evidence dated both prior to and since the filing of the August 2008 claim for service connection for a mental disorder.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  If the Veteran no longer carries a diagnosis for a psychiatric disability for which he was previously diagnosed, the examiner must explain why the diagnosis is no longer applicable.  If a diagnosis has resolved, the examiner must explain when it resolved and if it was related to service in any way.  If a diagnosis was made in error, an explanation must be provided.

d)  For each identified psychiatric disability, other than PTSD, state whether it is at least as likely as not (50 percent or greater probability) that it was incurred in or is related to the Veteran's time in service.

e)  For each identified diagnosis that may be classified as a psychosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychosis was incurred in service, or manifested within the first year after separation from service.  

According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder.

The examiner is reminded that, although the Veteran is not competent to diagnose a psychiatric disability, he is competent to report the symptoms he first experienced in service and continues to experience to date, and is directed to the Veteran's May 2015 statement in which he contends he has experienced psychiatric symptoms since his time in service.

An explanation must be provided for any opinion expressed.

4.  Then, readjudicate the appeal.  If any benefit remains denied provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



